

116 HR 2901 IH: Maintain Access to Vital Social Security Services Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2901IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Moore (for herself, Ms. Gabbard, Ms. Wild, Ms. Jackson Lee, Mr. Pallone, Mr. Cohen, Mr. Raskin, Ms. Wasserman Schultz, Ms. Schakowsky, and Ms. Norton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title VII of the Social Security Act to improve the Social Security Administration’s
			 procedures to close or reduce access to field offices, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Maintain Access to Vital Social Security Services Act of 2019. 2.Field offices (a)In generalTitle VII of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the following:
				
					714.Field offices
 (a)In generalThe Commissioner shall operate a sufficient number of field offices and employ an adequate number of personnel at each field office to—
 (1)provide comprehensive, convenient, and accessible services to the public; (2)meet current and projected workloads, including consideration of anticipated workload or population changes identified through a service area review; and
 (3)minimize wait-times at each field office. (b)Procedure To close or reduce access to a field office (1)In general (A)Requirement to follow procedureThe Commissioner may not take any action described in subparagraph (B) with respect to a field office except in accordance with this subsection.
 (B)Covered actionsThe actions described in this subparagraph with respect to a field office are the following: (i)Permanently closing a field office, including by ending or electing not to renew a lease for a field office.
 (ii)Ending, or electing not to renew, a lease for any field office. (iii)Consolidating the field office with one or more other field offices.
 (iv)Any other action that would impose a new limitation on public access or reduce in-person services at a field office.
									(2)Notification of anticipated action
 (A)In generalNot later than 180 days before the date on which the Commissioner intends any action described in paragraph (1)(B) with respect to a field office to take effect, the Commissioner shall promulgate a public notification of such action that includes the following information:
 (i)An identification of the field office. (ii)The date on which such action is intended to take effect.
 (iii)The reasons for taking such action, including, if applicable, the reasons for rejecting any available alternative actions such as relocation of the field office and the role, if any, played by the General Services Administration in contributing to such decision.
 (iv)The date, time, and location of the public hearings to be held pursuant to paragraph (3). (v)Any alternative means of receiving assistance related to social security which may be used by individuals served by the field office.
 (vi)Contact information, including by phone and Internet, by which individuals may inquire for more information related to such action.
									In promulgating a notification under this paragraph, the Commissioner shall post such notification
			 at the affected field office and other nearby field offices, mail such
			 notification to residents in the area served by such field offices,
			 publish such notification in newspapers printed in such area, or take such
 other actions as the Commissioner determines to be necessary.(B)Congressional notificationAs soon as practicable and not later than 180 days before the date on which the Commissioner intends any action described in paragraph (1)(B) with respect to a field office to take effect, the Commissioner shall provide written notification to each member of Congress and Senator whose constituents are served by such field office.
 (C)Local Government notification and involvementAs soon as practicable and not later than 180 days before the date on which the Commissioner intends any action described in paragraph (1)(B) with respect to a field office to take effect, the Commissioner shall provide written notification to any unit of local government within the service area of such field office and provide the opportunity for local governments to propose alternatives for such action.
								(3)Opportunity for public comment
 (A)Public hearingNot earlier than 30 days and not later than 120 days after a notification is published under paragraph (2) with respect to any action described in paragraph (1)(B) with respect to a field office, the Commissioner shall hold not fewer than two public hearings in the geographic area served by the field office, at which the Commissioner shall—
 (i)present the reasons for taking such action, including the criteria used to select the field office for such action and, if applicable, the reasons for rejecting any available alternative actions such as relocation of the field office within the area served;
 (ii)describe the Social Security Administration’s plan to mitigate disruption in service for the community served by the field office, including any special needs of the community and any anticipated impact on vulnerable populations such as the elderly, individuals with disabilities, and those with language or mobility challenges; and
 (iii)provide an opportunity for public comment, including an opportunity to recommend alternatives to such action.
 (B)Submission of written commentsThe Commissioner shall accept written comments from the public relating to such action during the period described in subparagraph (A), which shall be posted on the website of the Social Security Administration.
 (4)Public report on hearingNot later than 15 days before the date on which any action described in paragraph (1)(B) with respect to a field office takes effect, the Commissioner shall prominently publish on the website of the Social Security Administration a written report that describes the action the Commissioner intends to take with respect to the field office after giving full consideration to, any alternatives proposed by local governments pursuant to paragraph (2)(c) and any public comments received during the period described in paragraph (3)(A). Such report shall include a response by the Commissioner to each unique written comment received during such period. Not later than 3 days after such report has been published, the Commissioner shall notify each person who submitted written comments under paragraph (3)(B). The Commissioner shall submit a copy of such report to each member of Congress identified pursuant to paragraph (2)(B), the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Ways and Means of the House of Representatives, and the Committee on Finance of the Senate.
 (5)Approval by Inspector General of the Social Security AdministrationNo action described in paragraph (1)(B) may go into effect until the Inspector General of the Social Security Administration has reviewed any health and safety claims made by the Commissioner with respect to such action and has determined that the Commissioner substantially and procedurally complied with all applicable laws, regulations, and guidelines with respect to such action..
 (b)MoratoriumThe Commissioner may not take any action described in section 714(b)(1)(B) of the Social Security Act (42 U.S.C. 914(b)(1)(B)) with respect to a field office until the date that is 30 days after the date on which the Inspector General of the Social Security Administration provides a written determination that the amendments made by subsection (a) have been fully implemented by the Social Security Administration, except that in the case of such an action related to health and safety reviewed by the Inspector General, such action may take effect for a period not to exceed 30 days unless the Commissioner provides public notice explaining the need to extend such period.
			3.Annual budget
 (a)In generalSection 704(b)(1)(B) of the Social Security Act (42 U.S.C. 904(b)(1)(B)) is amended by striking subparagraph (A) and all that follows through the end and inserting the following:  subparagraph (A)—(i)an itemization of the amount of funds required by the Social Security Administration for the fiscal year covered by the budget to support efforts to combat fraud committed by applicants and beneficiaries; and
 (ii)a list of any field offices with respect to which the Social Security Administration intends to take any action described in section 714(b)(1)(B) during the fiscal year covered by the budget..
 (b)Display on websiteSection 704(b)(1) of the Social Security Act (42 U.S.C. 904(b)(1)) is amended by adding at the end the following:
				
 (C)Not later than 7 days after the submission of an annual budget prepared pursuant to subparagraph (A), the Commissioner shall make available on the website of the Social Security Administration the information described in clause (ii) of subparagraph (B)..
 4.Recommendations of Social Security Advisory BoardSection 703(b)(4) of title VII of the Social Security Act (42 U.S.C. 903(b)(4)) is amended by striking public and inserting public, taking into account the impact of closing field offices on the quality of service to individuals with disabilities or language barriers or other vulnerable populations.
 5.Report to CongressNot later than 180 days after the date of the enactment of this Act, the Commissioner shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that—
 (1)includes a list of all field offices closed during the 5-year period ending on the date of enactment of this Act, the reason for each such closure, and any impacts of each such closure on wait-times and staffing at nearby affected field offices;
 (2)describes the role played by the Government Services Administration (GSA) in each of the field office closings in identifying any available alternative actions such as relocation of the field office, including a detailed description of—
 (A)the number of alternative locations identified by the GSA during each closure procedure; (B)whether the GSA sought input (and the means by which that input was solicited) on alternative locations from State or local public officials or the public in the affected service area (including how many days, weeks, months, or years prior to the closing the GSA sought such input) and the most common cited reasons for not finding suitable alternative locations prior to closing a field office; and
 (C)any recommendations for how to improve the transparency and adequacy of the process for soliciting and determining the appropriateness of alternative space for relocation prior to closing a field office; and
 (3)describes a plan— (A)to ensure that field offices are receiving sufficient resources to maintain at least the level of constituent services provided in the previous fiscal year; and
 (B)to adequately address the increasing number of individuals projected to use field offices during the 10-year period beginning on the date of enactment of this Act.
				